DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 is pending and examined herein per Applicant’s 10/18/2021 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11151487. This is a statutory double patenting rejection.
Below is a side by side comparison of the instant claim and the patented claim to illiterate the claims are to the same invention.

Instant claim 1 
Claim 1 of US Patent 11,151,487
1. A computer-implemented method for goal tracking, comprising: 
receiving, at a computing system, an opt in for each individual user, the opt in provided by said each individual user, said opt in adding said each individual user to a goal tracking system; 
accessing, at said computing system, goal tracking information for said goal tracking system, wherein said goal tracking information comprises a plurality of individual user activities for said each individual user, contact information associated with said plurality of individual user activities, a plurality of goals corresponding to said plurality of said individual user activities, and actuals corresponding to each of said plurality of goals, said contact information comprising a plurality of separate contacts, wherein each of said plurality of individual user activities is applicable to each of said plurality of separate contacts, and wherein each of said plurality of separate contacts is able to be associated with each of said plurality of individual user activities, wherein said goal tracking information includes information corresponding to current ones of said plurality of goals corresponding to said plurality of said individual user activities, said goal tracking information further including information corresponding to future ones of said plurality of goals corresponding to said plurality of said individual user activities, said information corresponding to said future ones of said plurality of goals corresponding to said plurality of said individual user activities is applicable to each of said plurality of separate contacts; 
said goal tracking information being automatically obtained via a plurality of templates and not manually input by said each individual user; 
automatically correlating, at the computing system, said goal tracking information between various reporting screens; 
periodically and automatically generating, at the computing system, a report, that is pushed to at least one of said each individual user, comprising said goal tracking information, wherein said report is updated in real time to a plurality of devices, without requiring effort on a part of said each individual user, wherein said report can generate a gap number for at least one of said plurality of individual user activities, said gap number indicating a difference between said plurality of goals corresponding to said plurality of said individual user activities and an actual level of achievement for said plurality of said individual user activities; 
periodically and automatically ranking, at the computing system, said goal tracking information for said each individual user among a group of said each individual users, wherein said group of said individual users comprises: 
a plurality of said individual users defined as members of said group; and 
a team captain, said team captain to: 
add one or more individual users from said group of said individual users to said group, remove one or more of said each individual user from said group, assign at least one of said plurality of goals corresponding to said plurality of said individual user activities to at least one of said each individual user, 
update said goals for at least one of said each individual user of said group, 
assign goals to said group as a whole, and 
update said goals to said group as said whole; 
displaying said ranking in real-time for said each individual user on a scoreboard and 
automatically resetting, at said computing system, said actual level of achievement for said goals to zero at an end of each designated time period with no input from said each individual user while keeping said goals for a subsequent time period.
1. A computer-implemented method for goal tracking, comprising: 
receiving, at a computing system, an opt in for each individual user, the opt in provided by said each individual user, said opt in adding said each individual user to a goal tracking system; 
accessing, at said computing system, goal tracking information for said goal tracking system, wherein said goal tracking information comprises a plurality of individual user activities for said each individual user, contact information associated with said plurality of individual user activities, a plurality of goals corresponding to said plurality of said individual user activities, and actuals corresponding to each of said plurality of goals, said contact information comprising a plurality of separate contacts, wherein each of said plurality of individual user activities is applicable to each of said plurality of separate contacts, and wherein each of said plurality of separate contacts is able to be associated with each of said plurality of individual user activities, wherein said goal tracking information includes information corresponding to current ones of said plurality of goals corresponding to said plurality of said individual user activities, said goal tracking information further including information corresponding to future ones of said plurality of goals corresponding to said plurality of said individual user activities, said information corresponding to said future ones of said plurality of goals corresponding to said plurality of said individual user activities is applicable to each of said plurality of separate contacts; 
said goal tracking information being automatically obtained via a plurality of templates and not manually input by said each individual user; 
automatically correlating, at the computing system, said goal tracking information between various reporting screens; 
periodically and automatically generating, at the computing system, a report, that is pushed to at least one of said each individual user, comprising said goal tracking information, wherein said report is updated in real time to a plurality of devices, without requiring effort on a part of said each individual user, wherein said report can generate a gap number for at least one of said plurality of individual user activities, said gap number indicating a difference between said plurality of goals corresponding to said plurality of said individual user activities and an actual level of achievement for said plurality of said individual user activities; 
periodically and automatically ranking, at the computing system, said goal tracking information for said each individual user among a group of said each individual users, wherein said group of said individual users comprises: 
a plurality of said individual users defined as members of said group; and 
a team captain, said team captain to: 
add one or more individual users from said group of said individual users to said group, remove one or more of said each individual user from said group, assign at least one of said plurality of goals corresponding to said plurality of said individual user activities to at least one of said each individual user, 
update said goals for at least one of said each individual user of said group, 
assign goals to said group as a whole, and 
update said goals to said group as said whole; 
displaying said ranking in real-time for said each individual user on a scoreboard; and 
automatically resetting, at said computing system, said actual level of achievement for said goals to zero at an end of each designated time period with no input from said each individual user while keeping said goals for a subsequent time period.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatia et al (US 9,152,920 B2) teaches progress toward a goal may be monitored, e.g., by progress manager 108, at the user level and at the group level, which may be an aggregate of the progress of the users in the group. In accordance with one or more embodiments, data may be collected from past assignments, including without limitation assignments of users to groups, and data collected concerning user and user group success and failure. Collected data may be used to determine the likelihood of group success with each new user's potential assignment.
Choudhary et al (US 9,288,298 B2) teaches  processing requests from a plurality of users to join a group event, the group event defined for an activity metric for each of the plurality of users for a period of time; analyzing the activity metrics of the plurality of users to determine a ranking of the plurality of users based on their activity metrics, and to identify a change in relationship between activity metrics of two or more of the plurality of users; generating a message, wherein generating the message includes, identifying, based on the identified change in relationship, one or more user accounts of select ones of the plurality of users to receive the message, selecting a message template based on the identified change in relationship, and populating the message template to generate a message describing the change in relationship; sending the message to the one or more user accounts.
Malhotra (US 2014/0266731 A1) teaches an activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes.
Brown et al (US 2014/0108001 A1) teaches workload management subsystem can perform one or more of the following operations: (1) assign incoming requests to workload groups (as defined by workload definitions), and assigning goals (service level goals) to the workload groups; (2) monitoring the execution of the workload groups against their goals; (3) regulating (adjusting and managing) the workload flow and priorities to achieve service level goals; and (4) correlating the results of workloads and taking action in response to the correlating. A "workload group" is a set of requests that have common characteristics, such as an application that issued at the requests, a source of the request, type of query, priority, response time goes, throughput, and so forth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623